United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1111
Issued: July 15, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On March 16, 2013 appellant filed an application for review of a September 24, 2012
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim for a back and upper extremity condition. OWCP assigned File No. xxxxxx723 to
this claim. The evidence of record also shows that appellant filed a traumatic injury claim that
was accepted for lumbar sprain under File No. xxxxxx293.1 This earlier claim, to which OWCP
assigned File No. xxxxxx293, is not presently before the Board.
Having duly reviewed the matter, the Board finds that the case is not in posture for a
decision. The Board notes that, in the present claim, OWCP referred to and relied upon medical
evidence from File No. xxxxxx293. It referenced diagnostic reports from 2004 and a
November 30, 2009 medical report regarding appellant’s medical treatment for a back strain and
bilateral wrist tendinitis and carpal tunnel syndrome. OWCP stated that the evidence of record
failed to establish that he sustained any back and bilateral upper extremity conditions as a result
of his employment duties. By decisions dated May 2 and September 24, 2012, it denied
appellant’s claim finding that the evidence failed to establish that he sustained a diagnosed
condition causally related to his federal employment.

1

The record reveals that appellant also filed a previous traumatic injury claim under File No. xxxxxx047.

Cases should be combined when correct adjudication of the issues depends on frequent
cross-reference between files. OWCP procedures provide for the doubling of a claim when a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body and also where two or more separate injuries (not
recurrences) have occurred on the same date.2 The case record now before the Board does not
contain the case file for File No. xxxxxx293. Therefore, for a full and fair adjudication,
appellant’s claims should be doubled. On remand, OWCP shall combine File Nos. xxxxxx723
and xxxxxx293. Following this and such other development as deemed necessary, it shall issue
an appropriate decision on his claim for compensation.
IT IS HEREBY ORDERED THAT the September 24, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: July 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

